Citation Nr: 1820468	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-440 05A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty for training from March 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2013, the Board remanded this issue to obtain additional treatment records and a VA examination.  In March 2014, the Veteran was afforded a new VA examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141 146 47 (1999); Stegall v. West 11 Vet. App. 268, 271 (1998).

In August 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The presiding Veterans Law Judge is no longer with the Board.  As such, in June 2016, the Board contacted the Veteran and offered him the opportunity to testify at another hearing before a Veterans Law Judge who would decide the claim on appeal. 38 C.F.R. § 20.707.  The Veteran did not respond within 30 days, and the Board now assumes the Veteran does not want another hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he suffers from PTSD as a result of stressors in service including (i) while in Cuba in October 1966, being shot at by snipers, subject to mortar fire, witnessing a fellow soldier step on a land mine and get his legs blown off, and helping with first aid and hearing the cries of wounded soldiers, (ii) during the San Domingo crisis of 1965, being shot at and helping with first aid for wounded soldiers, (iii) while in Guantanamo Bay Cuba from June to November 1966, falling two stories after a ladder broke in 1966, and enduring gunfire from escaping refugees.

While the Board regrets the additional delay, a review of the evidence of record, including the evidence submitted after the Board's October 2013 decision, indicates that another remand is required.

In the March 2014 VA examination, the examiner did not diagnose the Veteran with PTSD.  However, treatment records submitted after the March 2014 VA examination indicate that the Veteran may have a current diagnosis of PTSD.  VA treatment records from the Medical Center in Salem, Virginia indicate that the Veteran has been receiving medication for PTSD.  In addition, in March 2016, the Veteran was admitted to the VA Medical Center in Salem, Virginia.  PTSD was noted amongst his principal discharge diagnoses.  A March 2016 psychiatry note also indicated that the Veteran has seen an outpatient psychiatrist before for PTSD as well as attended traumatic stress groups and other group therapies.

In addition, in May 2016, after the Veteran's March 2014 VA examination, the Veteran also submitted additional statements of his claimed stressor while in Cuba.  Specifically, the Veteran provided additional statements regarding his flashbacks of having to retrieve a soldier's body in the middle of a minefield.

In light of the additional VA treatment records and the Veteran's lay statements concerning his stressor that were submitted after the Veteran's March 2014 VA examination, the Board finds that additional development of the appeal is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records, to include any outstanding records from the Salem VA Medical Center from October 2013 to the present.

2.  After completion of the above, provide the Veteran with another VA examination with a VA psychiatrist or psychologist regarding his psychiatric condition, including PTSD. The examiner should review the file prior to the examination and indicate that such a review has taken place.

The examiner should identify all psychiatric conditions present, and for each identified psychiatric condition, including PTSD.

Then, the examiner should provide an opinion for each identified psychiatric condition as to whether the identified psychiatric condition is at least as likely as not (50 percent or greater) related to the Veteran's reported in service stressors/service experiences.

If the examiner diagnoses the Veteran with PTSD, he or she should determine if the Veteran's PTSD is related to fear of hostile military or terrorist activity. 

If the examiner does not diagnose the Veteran with PTSD, he or she should address the PTSD diagnoses in the record, and provide an opinion either reconciling the differing diagnoses, or providing an explanation as to whether these diagnoses are in error, and, if so, why. 

A complete rationale should be provided for all opinions.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

